                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 19-21835-CIV-O'SULLIVAN

                                   [CONSENT CASE]

TAHIMY SANTANA,

      Plaintiff,
vs.

AMERICAN SALES AND
MANAGEMENT ORGANIZATION, LLC,
a Florida Limited Liability Company,

      Defendant.
                                          /

               ORDER APPROVING SETTLEMENT AGREEMENT AND
                     DISMISSING CASE WITH PREJUDICE

      THIS MATTER came before the Court following the Plaintiff’s Notice of

Settlement (DE# 21, 9/24/19) and the Court having conducted a hearing concerning the

settlement.

      THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

      This case involves a claim for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable
compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.

       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       ORDERED AND ADJUDGED that this case is DISMISSED with prejudice and

that the Court will retain jurisdiction until November 25, 2019 to enforce the terms of

the settlement.

       DONE AND ORDERED in Chambers at Miami, Florida this 25th day of

September, 2019.




                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
